      Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 1 of 27




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON et al.,

                 Plaintiffs,

     v.                                  No. 1:19-cv-3324 JEB

MICHAEL R. POMPEO et al.,

                 Defendants.


                   DEFENDANTS’ REPLY IN SUPPORT OF
                    DEFENDANTS’ MOTION TO DISMISS
       Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 2 of 27




                                            TABLE OF CONTENTS

TABLE OF AUTHORITIES ............................................................................................ iii

INTRODUCTION ..............................................................................................................1

ARGUMENT ......................................................................................................................2

          I.         CLAIM ONE IS NOT VIABLE UNDER THE APA OR
                     ARMSTRONG ..............................................................................................2

                     A.         Plaintiffs Concede That the Department’s Written Guidance—
                                Which They Do Not Challenge—Complies With the FRA, and
                                They Identify No Alternative Final Agency Action ........................4

                     B.         Plaintiffs’ Factual Assertions Do Not Describe a Recordkeeping
                                Policy or Practice and Instead Demonstrate That Claim One Is
                                Compliance-Based ...........................................................................7

                     C.        Plaintiffs’ Requested Relief Is Identical to That Deemed
                               Inappropriate in Wheeler and Reflects a Broad Programmatic
                               Challenge to Which No Judicially Manageable Standards
                               Apply .............................................................................................15

          II.        CLAIM TWO SHOULD ALSO BE DISMISSED....................................18

CONCLUSION .................................................................................................................23




                                                               ii
       Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 3 of 27




                                      TABLE OF AUTHORITIES

Cases

*Armstrong v. Bush (“Armstrong I”), 924 F.2d 282 (D.C. Cir. 1991) ..................... passim

*Armstrong v. Exec. Office of the President (“Armstrong II”),
      1 F.3d 1274 (D.C. Cir. 1993) ................................................................................12

Ashcroft v. Iqbal, 556 U.S. 662 (2009) .......................................................................13, 15

Bancroft Global Dev. v. United States, 330 F. Supp. 3d 82 (D.D.C. 2018) .....................14

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) .......................................................13, 15

*Competitive Enter. Inst. v. U.S. Envt’l. Prot. Agency (“CEI”),
     67 F. Supp. 3d 23 (D.D.C. 2014) ........................................................................4, 5

*CREW v. DHS, 387 F. Supp. 3d 33 (D.D.C. 2019) .............................3, 17, 18, 20, 21, 22

*CREW v. Pruitt, 319 F. Supp. 3d 252 (D.D.C. 2018) ...................................2, 3, 8, 20, 21

*CREW v. Pompeo (“Pompeo I”),
     No. 19-3324, 2020 WL 1667638 (D.D.C. Apr. 3, 2020) .............................. passim

CREW v. Trump, 438 F. Supp. 3d 54 (D.D.C. 2020),
     appeal pending, No. 20-5037 (D.C. Cir.). ...........................................................13

*CREW v. Wheeler, 352 F. Supp. 3d 1 (D.D.C. 2019) .....................................4, 15, 16, 22

Democracy Forward Found. v. Pompeo,
     No. 19-1773, 2020 WL 4219817 (D.D.C. July 23, 2020) ....................................18

Evangelou v. Dist. of Columbia, 901 F. Supp. 2d 159 (D.D.C. 2012) ..............................14

Garcia v. Acosta, 393 F. Supp. 3d 93 (D.D.C. 2019) .........................................................5

Hispanic Affairs Project v. Acosta, 901 F.3d 378 (D.C. Cir. 2018) ...................................8

*Judicial Watch, Inc. v. FBI,
       No. 18-2316, 2019 WL 4194501 (D.D.C. Sept. 4, 2019) .....................3, 19, 20, 21

Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871 (1990) .....................................................3, 22

*Norton v. SUWA, 542 U.S. 55 (2004) ...................................................................3, 18, 22



                                                         ii
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 4 of 27




Payne Enters., Inc. v. United States, 837 F.2d 486 (D.C. Cir. 1988) .................................5

PHH Corp. v. Consumer Fin. Prot. Bureau, 881 F.3d 75 (D.C. Cir. 2018) .....................12

Sai v. TSA, 326 F.R.D. 31 (D.D.C. 2018) .....................................................................7, 20

United States v. Curtiss-Wright Exp. Corp., 299 U.S. 304 (1936) ...................................12

Venetian Casino Resort LLC v. EEOC, 530 F.3d 925 (D.C. Cir. 2008) .............................6

Vill. of Bald Head Island v. U.S. Army Corps. of Eng’rs, 714 F.3d 186 (4th Cir. 2013) ...2

Xenophon Strategies, Inc. v. Jernigan Copeland & Anderson, PLLC,
      268 F. Supp. 3d 61 (D.D.C. 2017) ........................................................................20

Zivotofsky ex rel. Zivotofsy v. Kerry, 135 S. Ct. 2076 (2015) ...........................................12


Statutes

5 U.S.C. § 551 .....................................................................................................................2

5 U.S.C. § 701 .....................................................................................................................2

5 U.S.C. § 704 .....................................................................................................................2

Federal Records Act (“FRA”),
       44 U.S.C. Chapters 21, 29, 31, and 33 ........................................................... passim

Presidential Records Act of 1978 (“PRA”), 44 U.S.C. §§ 2201–2209 .............................12

44 U.S.C. § 3101 .........................................................................................................17, 18

44 U.S.C. § 3102 .........................................................................................................19, 21

44 U.S.C. § 3105 ...............................................................................................................19

44 U.S.C. § 3106 ......................................................................................................... 3, 4-5


Regulations

36 C.F.R. § 1222.32 ..........................................................................................................19

36 C.F.R. § 1222.34 ..........................................................................................................19



                                                                iii
         Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 5 of 27




                                       INTRODUCTION

       Plaintiffs’ second attempt to make their assertions of “shadow” and “off-the-books”

diplomacy into cognizable Administrative Procedure Act (“APA”) claims against defendants the

U.S. Department of State (the “Department”) and Secretary of State Michael R. Pompeo (the

“Secretary”) (collectively, “Defendants”) fails for the same reasons as their first. Although

Plaintiffs ostensibly allege violations of the Federal Records Act (“FRA”), they rely on assertions

that have little or nothing to do with the Department’s compliance with internal recordkeeping

requirements and that continue to be incompatible with the longstanding limitations on judicial

review of alleged FRA violations, as recognized by the D.C. Circuit in Armstrong v. Bush

(“Armstrong I”), 924 F.2d 282 (D.C. Cir. 1991). Despite an expanded set of allegations, now not

only in connection with Ukraine but encompassing a number of random meetings and telephone

calls that the Secretary attended or listened to, Plaintiffs continue to identify “one phone call,”

CREW v. Pompeo (“Pompeo I”), No. 19-3324, 2020 WL 1667638 (D.D.C. Apr. 3, 2020), as the

only link between the alleged nefarious activities that they highlight and their recordkeeping

claims. Particularly given that the three Department employees described have left the Department,

their factual assertions identify no more than, at most, limited instances of individual former

employees’ noncompliance with the FRA, which this Court has already recognized do not set forth

a cognizable claim.

       Plaintiffs’ opposition brief, while insisting that their claims go beyond isolated acts of

noncompliance, tips them over to the other extreme, emphasizing the breadth of their claims.

Indeed, now that the Department’s revision to its official recordkeeping policy has mooted any

challenge to its guidance on the preservation of records created or received through electronic

messaging applications, Plaintiffs attempt to revamp their second claim into a mirror image of
         Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 6 of 27




their first. But their broad, though incoherent, programmatic attacks are just as problematic under

the APA. Neither of Plaintiffs’ claims identify a discrete “policy or practice”—even an unwritten

one—that could be challenged under the APA as a “final agency action,” and their requested relief

would impermissibly involve the Court in ongoing oversight to determine what qualifies as

“adequate” in any given circumstance. Both of Plaintiffs’ claims should again be dismissed.

                                         ARGUMENT

I.     CLAIM ONE IS NOT VIABLE UNDER THE APA OR ARMSTRONG

       As discussed in Defendants’ opening brief, Claim One, which broadly asserts a “policy and

practice” of “affirmatively electing not to create and preserve records adequately documenting the

organization, functions, policies, decisions, procedures, and essential transactions of the State

Department,” Am. Compl. ¶ 71, fails to state a viable claim of FRA violation under the APA or

the D.C. Circuit’s seminal decision in Armstrong I on the justiciability of claims asserting FRA

violations. As this Court has recognized, “[t]he APA only permits challenges to ‘final agency

action,’” and FRA-based claims are no exception to this well-established limitation. See CREW v.

Pruitt, 319 F. Supp. 3d 252, 260 (D.D.C. 2018) (quoting 5 U.S.C. § 704). Indeed, in Pruitt, this

Court expressly invoked the “final agency action” limitation as a safeguard against “a flood of

future suits challenging every purported FRA violation.” Id.

       Armstrong and subsequent decisions of this Court and other courts in the District provide

guidance about what a “final agency action” is, and is not, in the FRA context.

“[A]gency action” does not encompass everything an agency does, “such as, for example,

constructing a building, operating a program, or performing a contract.” Vill. of Bald Head Island

v. U.S. Army Corps. of Eng’rs, 714 F.3d 186, 193 (4th Cir. 2013). Rather, the APA defines “agency

action” to include “the whole or a part of an agency rule, order, license, sanction, relief, or the

equivalent or denial thereof, or failure to act.” 5 U.S.C. § 551(13); see 5 U.S.C. § 701(b)(2). In
                                                2
         Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 7 of 27




line with that definition, the Supreme Court has explained that the action at issue must be

“circumscribed [and] discrete,” Norton v. SUWA, 542 U.S. 55, 62 (2004), and must not require

review of “the [agency’s] day-to-day operations.” Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 899

(1990). The agency action that Armstrong approved for challenge in the FRA context—a specific

agency recordkeeping guideline or directive—comports with these criteria. Armstrong I, 924 F.2d

at 293 1; Judicial Watch, Inc. v. FBI, No. 18-2316, 2019 WL 4194501, at *3, 6 (D.D.C. Sept. 4,

2019) (challenge to “the adequacy of the FBI’s recordkeeping policy for a specific category of

records: electronic records, excluding email” was permissible). In Pruitt, this Court indicated an

unwritten policy might also qualify—but only if it were similarly discrete. See Pruitt, 319 F. Supp.

3d at 261.

       As this Court has recognized, neither Armstrong nor the APA allows challenges to

“isolated acts” of agency employees that are “allegedly in violation” of FRA provisions, or to “the

agency’s day-to-day implementation of its guidelines.” Pompeo I, 2020 WL 1667638, at *4

(internal quotation omitted). Such “compliance-based claims” would “impermissibly inject the

court into the ‘details of record management.’” Id. at *3. Also excluded from the permissible scope

of APA review are “‘broad programmatic attack[s]’ on an agency’s compliance with” the FRA.

CREW v. DHS, 387 F. Supp. 3d 33, 49 (D.D.C. 2019) (quoting SUWA, 542 U.S. at 64). Such

attacks, requiring a court to assess whether the agency’s recordkeeping program comports with a

“broad statutory mandate,” would lead to the same problem as the individual compliance-based

claim, where “‘the supervising court, rather than the agency,’” would have to “‘work out

compliance with the [FRA]’” in specific circumstances. Id. (quoting SUWA, 542 U.S. at 66-67).




1
 The second category of claims recognized in Armstrong, relating to administrative enforcement
of records destruction pursuant to 44 U.S.C. § 3106, is not at issue here.
                                                 3
         Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 8 of 27




       By any measure, Claim One is an impermissible compliance-based claim. See Def. Mem.

[ECF 23] at 16-21. Defendants’ opening brief identified three fatal defects in Claim One: (1) the

Department’s written policy complies with the FRA, id. at 17-18; (2) Plaintiffs’ factual assertions

do not suggest the existence of an unwritten recordkeeping policy that contradicts the

Department’s written policy, but instead allege isolated acts, most of which have nothing to do

with recordkeeping at all, by a small number of individuals, id. at 18-21; and (3) Plaintiffs’ request

for relief mirrors the relief that this Court deemed impermissible in CREW v. Wheeler, 352 F.

Supp. 3d 1, 5-6 (D.D.C. 2019), demonstrating a broad programmatic attack that lacks any

judicially manageable standards, Def. Mem. at 27-29. Plaintiffs’ opposition brief fails to show

otherwise.

       A.      Plaintiffs Concede That the Department’s Written Guidance—Which They
               Do Not Challenge—Complies With the FRA, and They Identify No Alternative
               Final Agency Action

       As Defendants have explained, the court in Competitive Enter. Inst. v. U.S. Envt’l. Prot.

Agency (“CEI”), 67 F. Supp. 3d 23 (D.D.C. 2014), identified the existence of an FRA-compliant

written policy as a strong indicator that a plaintiff’s challenge is an impermissible compliance-

based claim. Def. Mem. at 17 (citing CEI, 67 F. Supp. 3d at 32). Although Plaintiffs attempt to

distinguish CEI, they concede that the Department’s official guidance complies with the FRA,

Am. Compl. ¶¶ 26-27, and they also concede that “Defendants correctly note that Armstrong does

‘not allow a plaintiff to proceed with a challenge to an agency’s recordkeeping guidance where the

guidance on its face complies with statutory requirements and there is no evidence of a contrary

unwritten recordkeeping policy.’” Pl. Opp. [ECF 25] at 13 (quoting Def. Mem. at 21). 2



2
  Plaintiffs also fail meaningfully to distinguish CEI from this case. The fact that the plaintiffs’
claim in CEI was impermissible for two reasons—as a compliance-based claim and as a claim that
was precluded by the administrative enforcement scheme for records destruction set forth in 44
                                                  4
         Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 9 of 27




       The fact that Claim One does not challenge the Department’s FRA-compliant written

guidance is particularly significant because, as discussed above, that written guidance, if deficient

in some specific respect, would typically qualify as the “final agency action” that could properly

be challenged under the APA. Absent a challenge to a discrete written guideline, Plaintiffs have

the burden to establish the existence of some other discrete final agency action as the object of

their challenge, but their Amended Complaint fails to do so. See Def. Mem. at 16.

       In their opposition, Plaintiffs never address this problem or attempt to explain what “final

agency action” Claim One might challenge. Significantly, although Plaintiffs claim the existence

of some nebulous, unwritten “policy and practice” that has something to do with “shadow” or “off-

the-books” diplomacy, Pl. Opp. at 8, 9, they never articulate a discrete “policy and practice” that

could possibly qualify as a “final agency action,” and they do not even attempt to argue that the

“policy and practice” that they seek to challenge is a “final agency action” for purposes of APA

review. Instead, they gloss over the issue by citing cases, including Garcia v. Acosta, 393 F. Supp.

3d 94 (D.D.C. 2019), discussed in Defendants’ opening brief, Def. Mem. at 24 n.8, where a

plaintiff had challenged a “specific agency action” but, when that challenge became moot, were

then able to invoke an exception to mootness by continuing to challenge the policy underlying that

action. Pl. Opp. at 10 n.1. As Plaintiffs essentially concede, those cases do not help them here. The

problem here is not that Plaintiffs challenge a final agency action that has become moot; the

problem is that they fail to challenge final agency action in the first place.

       Plaintiffs cite Payne Enters., Inc. v. United States, 837 F.2d 486 (D.C. Cir. 1988), Pl. Opp.




U.S.C. § 3106, see CEI, 67 F. Supp. 3d at 32-33—in no way undermines that court’s reasoning
with respect to compliance-based claims. Plaintiffs fail to support the notion that the existence of
a written policy would somehow be less relevant when a plaintiff seeks to assert the existence of
an unwritten policy that relates to records creation rather than records destruction.
                                                  5
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 10 of 27




at 14, but as discussed in Defendants’ opening brief, Payne was a FOIA case, not an APA case, so

the question of a “final agency action” was not at issue. Def. Mem. at 23. Moreover, even in Payne,

the court did not suggest that the plaintiff could challenge an alleged “policy or practice” at the

outset in the absence of any FOIA request—the statutory prerequisite for a FOIA cause of action.

Alleging a “policy or practice” in the APA context similarly cannot excuse a failure to identify a

final agency action—the statutory prerequisite for APA claims. The only case cited by Plaintiffs

that did address the final agency action issue, Venetian Casino Resort LLC v. EEOC, 530 F.3d 925

(D.C. Cir. 2008), is inapposite because, contrary to Plaintiffs’ description, Pl. Opp. at 14, the

plaintiffs there did not seek to challenge an “unwritten policy” at all. Instead, the discrete policy

at issue there—permitting employees to disclose confidential information without notice—was

written, albeit in a compliance manual. The court held that the policy qualified as a final agency

action because it represented the consummation of an agency’s decisionmaking process even

though it was set forth in a manual that otherwise qualified as internal guidance. See Venetian

Casino Resort LLC, 530 F.3d. at 931.

       Plaintiffs otherwise appear to rely on Armstrong’s reference to “informal, supplementary

guidance,” Pl. Opp. at 14, but that reference in no way excuses Plaintiffs’ failure to challenge a

final agency action. To the contrary, Armstrong assumed that the original challenge would be to a

discrete written guideline or directive, and only if the guideline or directive were deficient on its

face would such supplementary guidance become relevant. Armstrong, 924 F.2d at 297. In other

words, such supplementary guidance might cure a defective formal policy once a plaintiff had

sufficiently stated a claim in the first instance. See Def. Mem. at 21-22 (citing Armstrong I, 924

F.2d at 297). Nothing in Armstrong indicates that the speculative prospect of such guidance

suffices to satisfy the APA’s final agency action requirement or otherwise to state a claim. See



                                                 6
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 11 of 27




Armstrong I, 924 F.2d at 297.

       Here, Plaintiffs’ Amended Complaint does not allege the existence of “informal,

supplementary guidance,” much less attempt to challenge such guidance. Plaintiffs’ suggestion in

their opposition brief that, despite the Department’s FRA-compliant official guidance, the

Department may have non-compliant “informal, supplementary guidance,” Pl. Opp. at 14, is thus

an improper attempt to amend their Amended Complaint through briefing. See Sai v. TSA, 326

F.R.D. 31, 33 (D.D.C. 2018) (It is axiomatic . . . that a party may not amend his complaint through

an opposition brief.”(internal quotation omitted)). It is also mere speculation, and Armstrong does

not support allowing an FRA claim to proceed simply so that a plaintiff can hunt through an

agency’s files for such material. Plaintiffs therefore fail to overcome the significance of the fact

that, as they concede, the Department has a facially compliant records creation policy, and they

fail to identify any substitute “final agency action” properly subject to an APA claim.

       B.      Plaintiffs’ Factual Assertions Do Not Describe a Recordkeeping Policy or
               Practice and Instead Demonstrate That Claim One Is Compliance-Based

       Plaintiffs’ factual allegations also fail to support the notion that the Department follows a

concrete “policy and practice” that would qualify as a final agency action. No non-compliant

“policy” can be inferred based on Plaintiffs’ factual assertions. As Defendants have explained, the

bar for drawing such an inference is necessarily high in order to prevent plaintiffs from

bootstrapping impermissible compliance-based claims into guidelines-based claims—as this Court

concluded was the case in Plaintiffs’ original Complaint, cf. Pompeo I, 2020 WL 1667638—and

from circumventing the APA’s “final agency action” limitation.. See Def. Mem. at 16. Plaintiffs

fail to meet that high bar. Instead, like the original Complaint’s Claim One, the Amended

Complaint’s Claim One is an impermissible compliance-based claim.

       Two rare cases where courts have concluded an unwritten policy might qualify as a final

                                                 7
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 12 of 27




agency action provide a useful contrast to the factual assertions here. In Hispanic Affairs Project

v. Acosta, 901 F.3d 378 (D.C. Cir. 2018), the court was careful to explain that the plaintiff had not

set forth an impermissible broad programmatic challenge, but instead identified a “cabined and

direct” policy “of authorizing long-term [H-2A] visas” for temporary or seasonal workers. Id. at

386, 388. In Pruitt, this Court also allowed an FRA-based APA claim alleging an unwritten policy

to proceed. Pruitt, 319 F. Supp. 3d at 255. But there, the allegations set forth in the complaint were

not simply a haphazard collection of actions by various agency employees unrelated to

recordkeeping. Instead, they presented a coherent picture of the EPA Administrator’s adoption of

a specific unwritten policy “not to create a written record about major substantive matters,” with

numerous factual details of steps taken by the Administrator himself to support that assertion—

including the Administrator’s own verbal instructions not to create records, his outright prohibition

on using phones or taking notes during meetings, using telephones other than his own to make

important calls, avoiding email entirely, and commissioning a soundproof privacy booth. Id.

       The assertions in Plaintiffs’ Amended Complaint continue to be “a far cry from those found

sufficient” in these cases. See Pompeo I, 2020 WL 1667638, at *6. This conclusion is clear, most

notably, from the fact that, even after this Court dismissed Plaintiffs’ original Claim One as an

impermissible compliance-based claim, Plaintiffs’ new Claim One continues to focus on “a few

isolated actions involv[ing] some State Department personnel.” See id. at *5. Indeed, as before,

the single alleged action by any Department official that has any conceivable connection to an

alleged failure to create records is that of now-former Ambassador Sondland, who allegedly

directed participants not to take notes “during one phone call.” Id. at *6 (emphasis in original). 3



3
  As noted in Defendants’ opening brief, former Ambassador Taylor, who testified regarding this
statement, apparently did not interpret it as prohibiting the creation of any record documenting the
call, as he “wrote a memo for the record” summarizing the conversation. See Def. Mem. at 20 n.6.
                                                  8
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 13 of 27




       Plaintiffs’ opposition brief fails to show otherwise. Indeed, the four supposed “examples”

upon which Plaintiffs rely to “illustrate the challenged policy and practice,” Pl. Opp. at 9-10,

entirely fail to suggest a coherent “policy and practice” at all, much less the equivalent of a

recordkeeping guideline or directive that plausibly violates the FRA. Instead, Plaintiffs pad their

Amended Complaint with allegations that have nothing to do with the Department’s records

creation obligations under the FRA—the ostensible subject of their Claim One—or at best repeat

the same compliance-based allegations that this Court has already rejected.

       First, Plaintiffs identify the same alleged “shadow” diplomacy that was the focus of their

original Complaint, involving the same three now-former State Department officials. See Pl. Opp.

at 9-10 (citing Am. Compl. ¶¶ 42-54). As Defendants have explained, the only difference between

Plaintiffs’ description in the Amended Complaint and that in the original Complaint that the Court

deemed insufficient is that Plaintiffs now contend that Secretary Pompeo “played an active and

knowing role”—not in the formulation of any recordkeeping policy, but in the “shadow

diplomacy” that continues to be Plaintiffs’ chief concern. Pl. Opp. at 5 (quoting Am. Compl. ¶ 48).

But even this contention—which is of little relevance here—lacks any meaningful support. Indeed,

Plaintiffs continue to assert that it was not Secretary Pompeo but former Mayor Giuliani—who

was never a Department employee—who led the “irregular policy channel,” and that

“[p]articipants in the regular diplomatic channel were kept in the dark.” Id.

       Plaintiffs’ specific assertions do not support their broad contention about the Secretary’s

role, nor do they suggest any connection to FRA violations. Plaintiffs assert that the Secretary was

“in the loop” on actions carried out by others who never were in, or have now left, the

Department—a contention that they support by double-counting the same single statement




                                                 9
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 14 of 27




originally made by former Ambassador Sondland. Am. Compl. ¶¶ 49, 50; Def. Mem. at 19 & n.5. 4

And Ambassador Sondland based that statement solely on the fact that the Secretary, along with

others, was identified in the address fields of certain emails (which themselves are a form of written

record). Am. Compl. ¶ 50. Plaintiffs also assert that the Secretary “listened in” on a call between

the President and President Zelenskyy—a call for which, by Plaintiffs’ own description, a record,

in the form of a written transcript, exists. E.g., Am. Compl. ¶¶ 39-40. 5 Plaintiffs’ other assertions

regarding the Secretary similarly fail to identify FRA violations; instead, they rely on written

communications to or from the Secretary (who, unlike the EPA Administrator in Pruitt, evidently

does use email)—and are thus entirely inconsistent with the notion that the Secretary had a policy

that Department employees should not create written records. Pl. Opp. at 6 (citing Am. Compl.

¶¶ 51-52, describing a written cable sent to the Secretary by former Ambassador Taylor, and

communications between Sondland and the Secretary that, according to the cited House Report,

took place by email); see House Rpt. at 127 (quoting emails).

       Plaintiffs also seek to rely on communications that did not involve the Secretary at all, but

involved the same three former Department employees who are the only former or current

Department officials, other than the Secretary, identified in the Amended Complaint. Even those

communications fail to reflect individual failures to comply with the FRA, much less a policy not

to do so. For example, Plaintiffs seek to rely on suggestions by Sondland that another individual



4
 Plaintiffs continue to claim that former Ambassador Sondland “corroborated” the House Report,
Pl. Opp. at 6, even in the face of Defendants’ showing that the House Report itself relied on
Sondland’s statement. See Def. Mem. at 19 n.5 (citing House Rpt. at 91). In other words, Sondland
made the assertion once, and the House Report then quoted it. That does not count as corroboration.
5
  Although Plaintiffs suggest, as they did in their original complaint, that there was “abuse[] [of]
recordkeeping systems” in connection with this call, nothing that they describe implicates the FRA
(which does not govern where records of the President’s calls, or any records, should be stored),
much less qualifies as a FRA violation. Id. ¶ 39.
                                                 10
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 15 of 27




“call [him]” or “stop the back and forth by text.” Pl. Opp. at 6. Unlike the EPA Administrator’s

unambiguous instruction not to create written records that was described in Pruitt, there are many

reasons, having nothing to do with a policy of not creating records required under the FRA, that

someone might prefer to speak by telephone or stop repeated rounds of texting. Nothing in these

communications conveys a message that adequate documentation should not be maintained.

Indeed, the FRA does not require agency employees to communicate with each other in writing,

and communicating with each other by telephone, or even in person, does not prevent employees

from creating adequate documentation of Department activities.

       Second, Plaintiffs rely on supposed “off-the-books diplomacy Secretary Pompeo

participated in with Russian Foreign Minister Sergey Lavrov.” Pl. Opp. at 10. Plaintiffs first

mentioned the Secretary’s meeting with Mr. Lavrov, and suggested it was relevant to their claimed

FRA violations, in their first opposition brief. The Court pointed to those assertions when granting

Plaintiffs leave to amend. Pompeo I, 2020 WL 1667638, at *7 (citing Pl. Opp. to Mot. to Dismiss

[ECF 17], at 18). However, the allegations about this meeting that Plaintiffs added to their

Amended Complaint in no way suggest an FRA violation, nor do they plausibly allege “off the-

books diplomacy”—whatever Plaintiffs intend that phrase to convey. Plaintiffs do not allege that

the Department failed to create adequate documentation of this meeting, nor do they assert any

facts from which such an inference might be drawn. Instead, Plaintiffs merely allege that Secretary

Pompeo did not inform journalists of the meeting or hold a press conference. See Am. Compl.

¶ 55. These assertions are irrelevant to any supposed recordkeeping policy or practice because the

FRA does not require agency officials to disclose their activities to the press. The FRA relates to

an agency’s internal recordkeeping practices; it imposes no obligations of public disclosure. It is

entirely possible for an agency to comply with FRA recordkeeping requirements without holding



                                                11
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 16 of 27




press conferences. 6

       Third, Plaintiffs rely on supposed “off-the-books calls Secretary Pompeo participated in

with Russian President Vladmir Putin, Saudi King Salman bin Abdulaziz Al Saud, and Saudi

Crown Prince Mohammed bin Salman.” Pl. Opp. at 10. Again, their Amended Complaint does not

plausibly allege any FRA violation with respect to such calls. It merely alleges that Secretary

Pompeo was “present” during calls between the President and foreign leaders and cites a

newspaper article reporting unnamed sources as saying that no transcripts were created for some

of those calls. Am. Compl. ¶ 56. The article itself reported that the purpose of not creating written

transcripts was “to prevent leaks” about the President’s conversations and suggested that this effort

was being made by the White House, not by the Department. 7 As recently recognized in another

case brought by Plaintiffs, any obligation of the President to create records of his meetings with

foreign leaders is governed not by the FRA but by the Presidential Records Act (“PRA”), 44 U.S.C.

§ 2203—a statutory scheme that is entirely separate from the FRA, Armstrong v. Exec. Office of

the President (“Armstrong II”), 1 F.3d 1274, 1290 (D.C. Cir. 1993), and that does not allow for


6
  Nor does any other statute require Department officials to keep the news media apprised in real
time of diplomatic discussions or meetings or provide access to diplomatic officials. There is
nothing inappropriate about conducting diplomatic negotiations confidentially. To the contrary,
there are many circumstances where confidentiality may be important to achieve foreign policy
goals. The question of how best to conduct diplomacy is outside the scope of the FRA and well
within the Executive Branch’s discretion. United States v. Curtiss-Wright Exp. Corp., 299 U.S.
304, 320 (1936) (recognizing the President’s “plenary and exclusive power” to act “as the sole
organ of the federal government” in negotiating treaties); Zivotofsky ex rel. Zivotofsy v. Kerry, 135
S. Ct. 2076, 2086 (2015) (recognizing the President’s exclusive authority to recognize foreign
governments because on such matters, “the Nation must ‘speak . . . with one voice,’” and “[t]hat
voice must be the President’s” (internal quotation and citation omitted)); see also PHH Corp. v.
Consumer Fin. Prot. Bureau, 881 F.3d 75, 107 (D.C. Cir. 2018) (“‘The President has broad
authority in the field of foreign affairs.’”).
7
  See White House restricted access to Trump’s calls with Putin and Saudi crown prince, CNN
(Sept. 28, 2019), available at cnn.com/2019/09/27/politics/white-house-restricted-trump-calls-
putin-saudi/index.html .


                                                 12
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 17 of 27




judicial review of such issues. See CREW v. Trump, 438 F. Supp. 3d 54 (D.D.C. 2020), appeal

pending, No. 20-5037 (D.C. Cir.). Plaintiffs’ assertions thus do nothing to bolster the existence of

any particular recordkeeping policy or practice within the Department, much less one that would

be inconsistent with FRA obligations. 8

       Finally, Plaintiffs rely on the alleged “widespread use by State Department officials” of

“encrypted messenger apps, including communications concerning efforts to pressure Ukraine,

without placing those messages in agency record keeping systems.” Pl. Opp. at 10. However, the

issue that Plaintiffs attempt to raise regarding the preservation of messages sent through messenger

apps falls under Claim Two, see Am. Compl. ¶¶ 78, 80, which, as Defendants have explained, fails

to state a claim and is moot, given the Department’s current recordkeeping policy that specifically

addresses the use of such apps. Def. Mem. at 29-33. Plaintiffs’ Amended Complaint does not

mention the use of messenger apps in connection with Claim One. See Am. Compl. ¶¶ 70-75. Nor

is any violation of FRA records creation requirements—or of any FRA requirements—apparent

from Plaintiffs’ description. At best, Plaintiffs’ allegations regarding the use of messenger apps by

the same three former Department employees who Plaintiffs have identified as engaging in

“shadow diplomacy” simply relates to the same compliance-based claim as the first category of

allegations.

       These four separate categories—each lacking on its own for different reasons—fail to come




8
  The Amended Complaint asserts that the Secretary has “an independent duty under the FRA to
create records of essential transactions including conversations with foreign leaders,” Am. Compl.
¶ 57, but Plaintiffs neither support the notion that the Secretary was required to create records of
the meetings they identify, nor do they support their suggested inference that any such obligation
was not fulfilled. Plaintiffs’ assertions thus qualify as “‘naked assertion[s]’ devoid of ‘further
factual enhancement’” that is insufficient to withstand Defendants’ Motion to Dismiss. Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557
(2007)).
                                                 13
           Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 18 of 27




together to “illustrate” any coherent “policy and practice” of the Department as a whole. Cf. Pl.

Opp. at 9. As with their original Complaint, Plaintiffs fail to show the “same sort of systemic non-

compliance” that this Court found sufficient in Pruitt, nor do they plausibly describe “a policy

orchestrated from the highest levels.” Pompeo I, 2020 WL 1667638, at *6. Nor do Plaintiffs

demonstrate the existence of a “policy and practice” on the sweeping scale that Plaintiffs allege,

“of affirmatively electing not to create and preserve records adequately documenting all

organizations, functions, policies, decisions, procedures, and essential transactions of the State

Department.” See Pl. Opp. at 9.

       Plaintiffs argue that their assertions are sufficient to withstand a motion to dismiss because

they have also asserted unspecified broad, ongoing FRA violations “on information and belief.”

See Am. Compl. ¶¶ 57, 59. They suggest that they are entitled to conduct discovery so that they

might uncover “evidence of additional recordkeeping failures—currently unknown to the public.”

Pl. Opp. at 16. However, there is a vast chasm between the deficient factual allegations described

above—where only a single incident by one former Department employee conceivably implicates

the FRA—and an alleged agency-wide failure of “senior State Department officials [to] create

records of essential transactions.” Am. Compl. ¶ 57. The former cannot possibly suffice to support

an inference of the latter. Moreover, Plaintiffs’ theory that current Department officials engage in

“shadow, off-the-books diplomacy” in order to “ensure[] that no records . . . exist,” appears aimed

at using the FRA as a tool to explore other forms of alleged agency wrongdoing that are entirely

beyond the scope of the FRA and are themselves speculative. Plaintiffs cite no case where a court

has allowed an FRA claim to proceed with a similar dearth of factual support, or for a similar

purpose.




                                                14
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 19 of 27




       To the contrary, even in the cases Plaintiffs cite outside the FRA context where courts

accepted allegations made on “information and belief,” the complaints included some “specific

information” that would allow the Government to identify concrete incidents that the plaintiffs

were attempting to reference. Bancroft Global Dev. v. United States, 330 F. Supp. 3d 82, 102

(D.D.C. 2018) (name of individual to whom improper disclosure was allegedly made, and

approximate timeframe, was identified even though specific dates were unknown); see also

Evangelou v. Dist. of Columbia, 901 F. Supp. 2d 159, 170 (D.D.C. 2012) (plaintiff identified

specific facts and only sought to draw an inference “on information and belief” regarding former

employer’s motivation for terminating him). The limited nature of “information and belief”

assertions in those cases is far different from Plaintiffs’ sweeping allegations here. Plaintiffs ask

the Court to approve an agency-wide fishing expedition based on a single statement by former

Ambassador Sondland about “one phone call.” Pompeo I, 2020 WL 1667638, at *6.

       In sum, the limited facts that Plaintiffs assert are wholly insufficient to make their

“information and belief” assertions regarding a Department “policy and practice” plausible under

Iqbal or Twombly. See Iqbal, 556 U.S. at 678 (allowing only for “reasonable” inferences and

rejecting sufficiency of “naked assertion[s]’ devoid of ‘further factual enhancement’”). Nor do

these assertions plausibly identify a “final agency action” properly subject to an APA challenge.

Claim One should therefore be dismissed as an impermissible compliance-based claim.

       C.      Plaintiffs’ Requested Relief Is Identical to That Deemed Inappropriate in
               Wheeler and Reflects a Broad Programmatic Challenge to Which No
               Judicially Manageable Standards Apply

       This Court has identified another straightforward way to identify an impermissible

compliance-based claim, by looking at the relief sought, and rejecting those that “go beyond

demanding that [an agency] issue a new policy and instead monitor its compliance by compelling

[the agency] to make and preserve a broad swath of records.” Wheeler, 352 F. Supp. 3d at 6. As
                                                 15
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 20 of 27




explained in Defendants’ opening brief, Def. Mem. at 15, 28, Claim One seeks the very relief that

this Court in Wheeler deemed inappropriate, asking the Court for an order “compelling

[Defendants] to make and preserve as federal records all records containing adequate and proper

documentation of the organization, functions, policies, decisions, procedures, and essential

transactions of the State Department.” Am. Compl. ¶ 75; see id. at 29.

       In their opposition, Plaintiffs ignore the import of this Court’s holding in Wheeler, and the

fact that their request for relief here virtually duplicates the request found inappropriate in that

case. Instead, Plaintiffs insist that their requested relief is narrow because they complain that

Defendants have allegedly “fail[ed] to create records at all.” Pl. Opp. at 21. Plaintiffs’ argument

here makes little sense, particularly when, as discussed above, Plaintiffs’ assertions rely on

numerous Department records and written communications between Department employees.

Moreover, those assertions only touch on activities of three former Department employees and the

Secretary. Plaintiffs nowhere suggest that Department employees in general never create any

records, and there can be little doubt that records are being created every day—in compliance with

the Department’s written recordkeeping policies and guidance—by tens of thousands of

Department employees all over the world. Indisputably, then, the Department does create records,

and Plaintiffs’ assertion that, in their view, the Court need only order the Department to create

records, and that this would not lead to countless questions of what qualifies as “adequate” in

particular circumstances, is disingenuous at best.

       Plaintiffs’ failure to distinguish meaningfully their requested relief here from that in

Wheeler reflects the problems inherent in their claim. As Defendants have explained, there are no

judicially manageable standards applicable to their broad assertion that the Department has failed

to create records adequately documenting all agency activities. Def. Mem. at 25-29. Plaintiffs



                                                16
         Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 21 of 27




again have no answer to this. Most tellingly, they do not identify the standard that they would have

the Court apply to their claim, beyond the broad language of 44 U.S.C. § 3101 itself, which

requires documentation to be “adequate” but leaves to agency discretion what adequacy might

mean in any specific context. See Pl. Opp. at 22. 9 Plaintiffs again rely on the notion that they

challenge a “policy and practice of affirmatively failing to create records ab initio,” Pl. Opp. at

22, but § 3101 does not require the creation of records in all circumstances. Rather, as Defendants

have explained, “adequate” documentation may in many instances mean that specific

conversations or meetings are documented only by a calendar entry, or not documented at all. See

Def. Mem. at 28-29. Plaintiffs’ attempt to identify a clear dichotomy between creating records and

not creating records is thus inevitably flawed.

       Moreover, by framing their claim so broadly, and failing to identify any narrower unwritten

“policy” that allegedly superseded the Department’s written, FRA-compliant policy, Plaintiffs

seek to assert the very kind of “broad programmatic challenge” that the court in DHS rejected,




9
  On a single page more than halfway through their opposition brief, Plaintiffs for the first time
suggest that they seek to challenge “an unlawful policy and practice of concealing the existence
and contents of the president’s one-on-one meetings with foreign leaders.” Pl. Opp. at 24. But this
suggestion serves to confuse rather than clarify their claim. Their Amended Complaint identifies
no such policy, nor do the assertions in the Amended Complaint support the existence of such a
policy. Indeed, Plaintiffs fail to identify a single instance where the existence of the President’s
meeting with a foreign leader was concealed, and the only references in the Amended Complaint
to such meetings merely assert that the Secretary listened in on some of them. And as discussed
above, for at least one of those meetings, a record indisputably exists. Moreover, Claim One, by
its plain terms, challenges an ostensible agency-wide “policy and practice of affirmatively electing
not to create and preserve records adequately documenting” agency activities. Am. Compl. ¶ 71.
Claim One does not mention the President’s meetings. Although Claim One asserts that, “[i]n
certain instances, this is being done to keep the shadow diplomacy being conducted in furtherance
of the President’s personal and political interests a secret,” id., Plaintiffs make no attempt to limit
Claim One to that context. In any event, there is no reason to conclude that the applicable standard
for such an assertion would be any narrower than § 3101 itself; the Court would still be called
upon to determine what “adequate documentation” entails in specific contexts.


                                                  17
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 22 of 27




recognizing that such a claim would inappropriately “inject[] the judge into day-to-day agency

management” by empowering him to decide just how much detail is necessary,” in any

circumstance, to satisfy the adequate documentation requirement of § 3101. DHS, 387 F. Supp. 3d

at 51. 10 Plaintiffs attempt to distinguish DHS by suggesting the claim at issue there was narrower

than the one here. Pl. Opp. at 23 (arguing that their claim broadly challenges an “unofficial State

Department policy and practice of affirmatively electing not to create records of essential agency

transactions and communications”). 11 But both DHS and this case allege failures to create records

in compliance with § 3101, and the court in DHS expressly recognized that an allegation that an

agency has failed to comply with the “general requirements” of § 3101 is a “‘deficienc[y] in

compliance] with a broad statutory mandate that ‘lack[s] the specificity requisite for agency

action.’” DHS, 387 F. Supp. 3d at 51 (quoting SUWA, 542 U.S. at 66). That holding, leading the

court to dismiss the plaintiffs’ claims in that case, is directly on point here and supports a similar

dismissal of Claim One.

II.    CLAIM TWO SHOULD ALSO BE DISMISSED

       As discussed in Defendants’ opening brief, Claim Two of Plaintiffs’ Amended Complaint

should also be dismissed. Def. Mem. at 29-31. For one thing, any challenge to the Department’s

former written recordkeeping policy regarding personal devices and electronic messaging


10
  As the court in another case recently recognized, the D.C. Circuit has held that even the question
of “whether a document qualifies as a federal record” is “a matter of agency discretion.”
Democracy Forward Found. v. Pompeo, No. 19-1773, 2020 WL 4219817, at *5 (D.D.C. July 23,
2020).
11
   To the extent Plaintiffs are arguing that Claim One cannot be compliance-based because it is a
broad programmatic attack, that argument misunderstands that broad programmatic challenges are
also impermissible because they, like compliance-based challenges to isolated acts, inject the
Court into an agency’s day-to-day operations. DHS, 387 F. Supp. 3d at 51, 54. As discussed above,
broad programmatic challenges are equally impermissible, SUWA, 542 U.S. at 67, and are no more
amenable to review “simply by slapping the ‘policy or practice’ label on [them].” Pompeo I, 2020
WL 1667638, at *5.
                                                 18
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 23 of 27




applications, as set forth in the Department’s Foreign Affairs Manual (“FAM”), has been rendered

moot by revisions to the FAM after Plaintiffs filed their Amended Complaint. See id. at 7 (citing

5 FAM 444), 29. In addition, the Amended Complaint fails to allege facts that could plausibly lead

the Court to find that policy arbitrary or capricious. See Pompeo I, 2020 WL 1667639, at *6;

Judicial Watch, Inc., 2019 WL 4194501, at *6, 10. Claim Two seeks to rely on an unsupported

allegation of “widespread non-compliance” with recordkeeping requirements applicable to such

technology as evidence of a “lack of effective controls,” Am. Compl. ¶¶ 78-79, but courts have

rejected the notion that such allegations suffice to state a plausible challenge to an agency’s

recordkeeping policy. See Judicial Watch, Inc., 2019 WL 4194501, at *6.

       In their opposition, Plaintiffs appear to concede that the Department’s written guidance, as

revised, fully complies with the FRA. Instead of abandoning Claim Two as moot, however, they

now assert that this claim was meant to raise a far broader challenge that “reaches beyond the

written guidance” regarding the use of personal devices and electronic messaging applications to

the Department’s entire recordkeeping program. See Pl. Opp. at 24-25 (identifying claim “that the

State Department has unlawfully failed to establish and maintain an adequate program to preserve

federal records, in violation of the FRA, 44 U.S.C. §§ 3102, 3105, and associated NARA

regulations, 36 C.F.R. §§ 1220.32, 1220.34”). In support of their new programmatic challenge,

they rely in their brief on the same factual assertions regarding “shadow diplomacy” that they cite

in support of Claim One. Id. at 28-30. Indeed, Plaintiffs’ characterization of Claim Two in their

opposition brief largely mirrors their description of Claim One, and their argument does not

reference the use of electronic messaging applications by Department employees at all.

       This complete transformation of Claim Two in Plaintiffs’ brief does not save it from

dismissal. As set forth in the Amended Complaint, Claim Two focuses on an alleged “fail[ure] to



                                                19
        Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 24 of 27




enact adequate guidelines concerning the use of private phones and email accounts and non-

governmental electronic messaging applications.” Am. Compl. ¶ 78; see also id. ¶ 80 (alleging an

“absence of guidance and . . . ambiguity in the State Department’s rules and policies on the use of

personal devices, non-governmental electronic messaging applications, and the retention of federal

records created using such applications”). “It is axiomatic . . . that a party may not amend his

complaint through an opposition brief.” See Sai, 326 F.R.D. at 33 (internal quotation omitted)

(rejecting plaintiff’s attempts to “add a new claim not encompassed by [the plaintiff’s prior

pleading” and to “clarify” a claim in a way that would fundamentally change it). Plaintiffs’ failure

to defend Claim Two as written amounts to a concession that it should be dismissed. Xenophon

Strategies, Inc. v. Jernigan Copeland & Anderson, PLLC, 268 F. Supp. 3d 61, 72 (D.D.C. 2017)

(“a court may treat those arguments that the plaintiff failed to address [in opposition to a motion

to dismiss] as conceded” (internal quotation omitted)). 12

       In addition, Plaintiffs’ attempt to assert a “broad programmatic attack” on the Department’s

recordkeeping program is no more cognizable in Claim Two than it is in Claim One. See DHS,

387 F. Supp. 3d at 49. Plaintiffs mischaracterize the claims at issue in Judicial Watch, Inc. and

Pruitt as raising similar “challenges to the adequacy of an agency’s records management program

and controls.” Pl. Opp. at 25. Contrary to Plaintiffs’ description, both cases involved far narrower

claims—to specific policies or guidelines that qualified as a discrete “final agency action” for




12
  In eschewing any intent to focus on electronic messaging applications in Claim Two, Plaintiffs
focus on the Claim Two heading as well as the requested relief. Pl. Opp. at 24-25. But Plaintiffs’
original complaint had the same heading and the same requested relief, yet Plaintiffs
acknowledged in opposition to Defendants’ original motion to dismiss that Claim Two sought to
focus on Department employees’ use of private phones, email accounts, and encrypted messenger
apps. Pl. Opp. to Mot. to Dismiss [ECF 17], at 23 (citing Compl. ¶¶ 77-78). The Court also
recognized Claim Two as challenging the Department’s recordkeeping guidelines, “most notably,
guidelines pertaining to modern technology.” Pompeo I, 2020 WL 1667638, at *6.
                                                20
           Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 25 of 27




purposes of APA review. In Judicial Watch, although the plaintiff used the word “program” in

describing its challenge, the court construed the claim as “expressly contest[ing] the adequacy of

the FBI’s recordkeeping policy for a specific category of records: electronic records, excluding

email.” Judicial Watch, Inc., 2019 WL 4194501, at *6. It further clarified that the claim was

limited to the agency’s “official Policy Guidelines,” which the court had explained consisted of a

written guidance manual. Id. at *3, 6. The court in Judicial Watch then dismissed the plaintiff’s

claim because the plaintiff had failed to specifically identify any defects in the written guidelines

regarding electronic records. Id. at *9-10. The claim this Court recognized in Pruitt, though it

alleged an unwritten recordkeeping policy, was similarly limited to a specific policy of “refusing

to create certain records.” Pruitt, 319 F. Supp. 3d at 260. Thus, neither case approved a “broad

programmatic attack” on an agency’s recordkeeping program, and the court in Judicial Watch

expressly distinguished the case before it from DHS, where the court had rejected such an attack.

Judicial Watch, 2019 WL 4194501, at *6 (“Judicial Watch is not trying to make ‘a broad

programmatic attack’ on the FBI’s compliance with the FRA”) (quoting DHS, 387 F. Supp. 3d at

48-49)).

       Claim Two, as now revised by Plaintiffs, on the other hand, clearly does seek to assert an

impermissible broad programmatic attack. Plaintiffs now allege that this claim “reaches beyond

the written guidance” and “seeks to enforce” the blanket obligation “to ‘establish and maintain an

active, continuing program for the economical and efficient management of the records of the

agency.’” Pl. Opp. at 25 (quoting 44 U.S.C. § 3102); see id. (relying on “allegations that senior

State Department officials . . . have knowingly participated in or sanctioned policies and practices

that flout the FRA” to assert that the Department’s entire “records management program,”

including its “guidance, training, and evaluation,” are at issue); see id. at 26 (repeating that



                                                 21
         Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 26 of 27




Plaintiffs now construe Claim Two as challenging the Department’s “recordkeeping program or

controls, not just their written policies”). This is precisely the type of claim that the court in DHS

rejected as impermissible under the APA and Supreme Court authority. See DHS, 387 F. Supp. 3d

at 54 (dismissing claim alleging agency’s “failure ‘to establish and maintain a sufficient agency-

wide records management program in compliance with the FRA and its implementing

regulations’” as a “broad programmatic attack” that the court “simply cannot consider under the

APA” (citing SUWA, 542 U.S. at 67; Lujan, 497 U.S. at 891). The relief they seek with respect to

Claim Two (like that sought for Claim One) is also the very same type of relief that this Court has

recognized is impermissible—“go[ing] beyond demanding that the Agency issue a new policy and

instead monitor its compliance by compelling [the Agency] to make and preserve a broad swath

of records.” Wheeler, 352 F. Supp. 3d at 5 (internal quotation omitted). Plaintiffs are thus entirely

wrong when they claim that “Claim Two states a justiciable claim for relief because it challenges

Defendants’ recordkeeping program or controls, not just their written policies.” Pl. Opp. at 26

(emphasis added). In fact, the opposite is true, and the broad programmatic challenge that Plaintiffs

now seek to assert in Claim Two is not justiciable under the APA.

       Plaintiffs also err in suggesting that their assertions of “shadow” and “off-the-books”

diplomacy suffice to state a claim of “systemic deficiencies” in Department recordkeeping. The

same deficiencies discussed above, with respect to the four categories of assertions upon which

Plaintiffs seek to rely, apply here, now that Plaintiffs’ two claims are virtually indistinguishable.

Although Plaintiffs reel off a list of recordkeeping obligations under the FRA, see Pl. Opp. at 29-

30, none of their factual assertions bear on those obligations in any discernible way. To the

contrary, as discussed above, Plaintiffs’ assertions have little, if anything, to do with recordkeeping

at all, and they fail to identify even a single FRA violation. Thus, by any measure, Plaintiffs fail



                                                  22
         Case 1:19-cv-03324-JEB Document 26 Filed 08/13/20 Page 27 of 27




to plausibly allege a cognizable claim of FRA violation under the APA, and the far-ranging

discovery that they propose, which they suggest could “substantiate” unidentified FRA violations

that they speculate might exist, Pl. Opp. at 30, is inappropriate. Claim Two, whether in its original

form or as Plaintiffs now attempt to revise it, should be dismissed.

                                          CONCLUSION

       For the foregoing reasons and those set forth in Defendants’ opening brief, the Court should

dismiss Plaintiffs’ claims in their entirety, with prejudice.

Dated: August 13, 2020                         Respectfully submitted,

                                               ETHAN P. DAVIS
                                               Acting Assistant Attorney General

                                               ELIZABETH J. SHAPIRO
                                               Deputy Director, Federal Programs Branch

                                               /s/ Kathryn L. Wyer
                                               KATHRYN L. WYER
                                               Federal Programs Branch
                                               U.S. Department of Justice, Civil Division
                                               1100 L Street, N.W., Room 12014
                                               Washington, DC 20005
                                               Tel. (202) 616-8475 / Fax (202) 616-8470
                                               kathryn.wyer@usdoj.gov
                                               Attorneys for Defendants




                                                  23
